453 F.2d 404
Clarence HALL, Jr. and Willie Bunton, individually, and onbehalf of all others similarly situated,Plaintiffs-Appellants,v.ISSAQUENA COUNTY BOARD OF SUPERVISORS et al., Defendants-Appellees.
No. 71-2312 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Dec. 29, 1971.

Frank R. Parker, George Peach Taylor, Jackson, Miss., for plaintiffs-appellants.
E. C. Clements, R. M. Clements, Rolling Fork, Miss., Walter Gorman, Atty., Harry C. Piper, III, Voting Rights Div., U. S. Dept. of Justice, Washington, D. C., for defendants-appellees.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
This case is before us now for disposition on the merits.  On July 29, 1971, we issued our order herein in connection with appellants' motion for an injunction pending appeal and, alternatively, for an expedited hearing, in which we denied the motion for an injunction, ordering that the District Judge's order of July 8, 1971, remain in full force and effect subject to the filing of a redistricting plan on or before December 1, 1971.  We also ordered that upon approval of a legally sufficient plan by the District Court, in any event not later than May 16, 1972, that the District Court order a final election for a board of supervisors be held under the laws of the State of Mississippi in the respective districts of Issaquena County.  Later, on August 24, 1971, we declined to grant appellants' motion for voluntary dismissal and remand pending disposition of this appeal on the merits.


2
The briefs of all parties have been received by the Court on the merits and the parties, appellants and appellees (as well as the United States as amicus curiae), request that we remand this case to the District Court with instructions to proceed in accordance with our order of July 29, 1971.  We have concluded that the course of action suggested by the parties is desirable and would be an appropriate disposition of this case on the merits.


3
We are also requested by appellants to determine alleged ambiguities in our order of July 29, 1971, relative to whether the District Court is required to order the new election prior to May 16, 1972, or at some later date; and to determine whether "final election" referred to therein, means a general or special election.


4
Accordingly, we herewith remand this case to the District Court with directions to proceed and dispose of same in accordance with our prior order of July 29, 1971.  The District Court shall enter its order not later than May 16, 1972, requiring that a final election be held as soon as is reasonably possible thereafter, under the laws of the State of Mississippi.  We shall leave for initial consideration and determination of the District Court the question of the manner and form of the election, whether general or special, all in accordance, however, with the laws of the State of Mississippi which are appropriate under the facts and circumstances of this case.


5
Remanded.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York, et al., 5 Cir., 1970, 431 F.2d 409, Part I